DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/21 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 8, and 15 have been amended. Claims 1, 4-6, 8, 11-13, 15 and 18-20 remain pending in the application.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  the phrase “wherein the notification comprises a URI” should be “wherein the notification comprises a uniform resource identifier (URI)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Based on the amendments filed in the Response, the 112(a) rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 8, 11-13, 15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 4-6 are drawn to a method for providing access to a library associated with a feature of a first predicted micropopulation risk score, a second predicted micropopulation risk score or a predicted composite risk score, which is within the four statutory categories (i.e., a process). Claims 8, 11-13 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for providing access to a library associated with a feature of a first predicted micropopulation risk score, a second predicted micropopulation risk score or a predicted composite risk score, which is within the four statutory categories (i.e., a manufacture). Claims 15, 18-20 are drawn to a system for providing access to a library associated with a feature of a first predicted micropopulation risk score, a second predicted micropopulation risk score or a predicted composite risk score, which is within the four statutory categories (i.e., machine).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial 
Representative independent claim 15 includes limitations that recite at least one abstract idea.  Specifically, independent claim 15 recites: 
15. A computing system comprising a non-transitory computer readable storage medium and one or more processors, the computing system configured to:
receive health-related data associated with a user;
generate a first feature set comprising one or more features from the health-related data as input for one or more first micropopulation machine learning models of an artificial intelligence engine, wherein the one or more first micropopulation machine learning models (a) are trained using machine learning, and (b) generate predictions for at least one of a first condition, a first illness, or a first disease;
generate a second feature set comprising one or more features from the health-related data as input for one or more second micropopulation machine learning models of the artificial intelligence engine, wherein the one or more second micropopulation machine learning models (a) are trained using machine learning, and (b) generate predictions for at least one of a second condition, a second illness, or a second disease;
provide the first feature set as input to the one or more first micropopulation machine learning models of the artificial intelligence engine;
generate, using the one or more first micropopulation machine learning models of the artificial intelligence engine, a first predicted micropopulation risk score for the user, wherein the first micropopulation risk score indicates a likelihood that the user is at risk for the first condition, the first illness, or the first disease;
provide the second feature set as input to the one or more second micropopulation machine learning models of the artificial intelligence engine;
generate, using the one or more second micropopulation machine learning models of the artificial intelligence engine, a second predicted micropopulation risk score for the user, wherein the second micropopulation risk score indicates a likelihood that the user is at risk for the second condition, the second illness, or the second disease;
provide the first predicted risk score and the second predicted risk score to a combining layer of the artificial intelligence engine, wherein the combining layer comprises a composite machine learning model trained using machine learning;
generate, using the combining layer of the artificial intelligence engine, a predicted composite risk score for the user based at least in part on the first micropopulation risk score and the second micropopulation risk score;
determine whether the predicted composite risk score for the user satisfies a composite risk score threshold; and
 responsive to determining that the predicted composite risk score for the user satisfies the composite risk score threshold:
7 of 17access a user profile for the user, 
automatically provide a notification to the user based at least in part on the user's notifications preferences stored in the user profile, wherein the notification comprises a URI from which a mobile app can be accessed to download, and 
provide access to a dynamic content library associated with at least one of a first feature associated with the first predicted micropopulation risk score, a second feature associated with the second predicted micropopulation risk score, or a composite risk score feature associated with the predicted composite risk score.

The Examiner submits that the foregoing underlined limitations constitute: (b) “a certain method of organizing human activity” because inputting a generated first and second feature set to a corresponding first and second micropopulation model to generate a prediction/score/likelihood of risk of a corresponding first and second condition, illness, or disease and then generating a composite risk score based on the first and second risk scores, and when the composite risk score exceeds a threshold, accessing a user profile and providing access to a dynamic content library associated with a feature of the first risk score, the second risk score or the composite risk score, under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people1, but for the recitation of generic computer components (i.e. a storage medium and a processor).  Any limitations not identified above as part of the certain method of organizing human activity are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 15 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 15, because the only difference between Claims 1 and 15 is that Claim 1 recites a method, whereas 
Dependent claims 4-6, 11-13, and 18-20 include other limitations for example claim 4, 11, and 18 further recite identifying an associated feature for the composite risk score from providing dynamic content corresponding to the identified associated feature, claims 5, 12, and 19 recite receiving additional data and then based on that data providing additional content to the user, claims 6, 13, and 20 recite further details as to the machine learning models being part of an ensemble machine learning platform; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 8, and 15.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1, 4-6, 8, 11-13, 15 and 18-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on 
15. A computing system comprising a non-transitory computer readable storage medium and one or more processors, the computing system configured to:
receive health-related data associated with a user (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (general linking use to field of use - see MPEP 2106.05(h));
generate a first feature set comprising one or more features from the health-related data as input for one or more first micropopulation machine learning models of an artificial intelligence engine, wherein the one or more first micropopulation machine learning models (a) are trained using machine learning, and (b) generate predictions for at least one of a first condition, a first illness, or a first disease (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
generate a second feature set comprising one or more features from the health-related data as input for one or more second micropopulation machine learning models of the artificial intelligence engine, wherein the one or more second micropopulation machine learning models (a) are trained using machine learning, and (b) generate predictions for at least one of a second condition, a second illness, or a second disease (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
provide the first feature set as input to the one or more first micropopulation machine learning models of the artificial intelligence engine (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
generate, using the one or more first micropopulation machine learning models of the artificial intelligence engine, a first predicted micropopulation risk score for the user, wherein the first micropopulation risk score indicates a likelihood that the user is at risk for the first condition, the first illness, or the first disease (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
provide the second feature set as input to the one or more second micropopulation machine learning models of the artificial intelligence engine (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
generate, using the one or more second micropopulation machine learning models of the artificial intelligence engine, a second predicted micropopulation risk score for the user, wherein the second micropopulation risk score indicates a likelihood that the user is at risk for the second condition, the second illness, or the second disease (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
provide the first predicted risk score and the second predicted risk score to a combining layer of the artificial intelligence engine, wherein the combining layer comprises a composite machine learning model trained using machine learning (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
generate, using the combining layer of the artificial intelligence engine, a predicted composite risk score for the user based at least in part on the first micropopulation risk score and the second micropopulation risk score (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
determine whether the predicted composite risk score for the user satisfies a composite risk score threshold; and
 responsive to determining that the predicted composite risk score for the user satisfies the composite risk score threshold:
7 of 17access a user profile for the user, 
automatically provide a notification to the user based at least in part on the user's notifications preferences stored in the user profile, wherein the notification comprises a URI from which a mobile app can be accessed to download (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), and 
responsive to the user downloading the mobile app, provide access to a dynamic content library associated with at least one of a first feature associated with the first predicted micropopulation risk score, a second feature associated with the second predicted micropopulation risk score, or a composite risk score feature associated with the predicted composite risk score (insignificant extra-solution activity - see MPEP 2106.05(g) – MPEP 2106.05(g)(3) & In re Brown, 645 Fed. App'x 1014).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of inputting a generated first and second feature set to a corresponding first and second micropopulation model to generate 
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0018]-[0044] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed a storage medium and a processor) to execute generic trained algorithms recited at a high level of generality and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving health related data associated with a user and data output by outputting a notification to a user, and insignificant application by providing access to content responsive to a user downloading an application see In re Brown, 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receive health-related data associated with a user”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1, 4-6, 8, 11-13, 15 and 18-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0018]-[0044] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0026] 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely similarly, the current invention merely adds the words “apply it” to the abstract idea of inputting a generated first and second feature set to a corresponding first and second micropopulation model to generate a prediction/score/likelihood of risk of a corresponding first and second condition, illness, or disease and then generating a composite risk score based on the first and second risk scores, and when the composite risk score exceeds a threshold, accessing a user profile and providing access to a dynamic content library associated with a feature of the first risk score, the second risk score or the composite risk score by utilizing a general purpose a storage medium and a processor;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving health related data associated with a user and data output by outputting a notification to a user, and insignificant application by providing access to content responsive to a user downloading an application see In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); further the providing content of claims 4, 11, and 18 which merely add the additional elements of transmitting additional information, i.e., mere data output; further the receiving of real-time data and outputting of additional content of claims 5, 12, and 19, i.e., mere data input/output – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receive health-related data associated with a user”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a processor and memory; 
The dependent claims 4-6, 11-13, and 18-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 4, 11, and 18 further recite identifying an associated feature for the composite risk score from providing dynamic content corresponding to the identified associated feature (further limiting the abstract idea itself & insignificant extra-solution activity), claims 5, 12, and 19 recite receiving additional data and then based on that data providing additional content to the user (insignificant extra-solution activity), claims 6, 13, and 20 recite further details as to the machine learning models being part of an ensemble machine learning platform (apply it/use computer as tool/equivalent); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received information regarding health-
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1, 4-6, 8, 11-13, 15 and 18-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 


Response to Arguments
Applicant's arguments filed in the Response directed toward the 101 rejection of claims 1, 4-6, 8, 11-13, 15 and 18-20 have been fully considered but they are not persuasive. See Response pp. 10-16.

On pp. 11-12 of the Response Applicant states that the claims do not recite a judicial exception under Step 2A- First Prong. Specifically, Applicant states interpreting the claims as reciting a method of organizing human activity “is an oversimplification of Applicant's claimed subject matter and does not take into consideration the language of each claim as a whole” 

On p. 12 of the Response Applicant argues that the claims should not be interpreted as reciting “certain methods of organizing human activity” because the claims do not recite matter that falls within the limited enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people. However, as discussed above, the claims recite certain methods of organizing human activity because they recite managing personal behavior and relationships or interactions between people because the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous 

Applicant’s argument that the claims do not recite a mental process is moot as the claims are not interpreted as reciting one. See Response pp. 12-13.

On pp. 13-14 of the Response Applicant states that the claims should be interpreted as incorporating the abstract idea into a practical application because the “claims provide an improvement to the computer-related technology and technical field of mobile applications.” Applicant goes on stating:
the pending claims integrate any alleged judicial exception into the practical application of using machine learning to provide dynamic content to a mobile application. The pending claims recite a specifically configured Artificial Intelligence engine having one or more first micro-population machine learning models, one or more second micro-population machine learning models, and a composite machine learning model trained using machine learning. The recited aspects of the Artificial Intelligence engine are additional elements-beyond any alleged judicial exception that are configured to leverage statistical modeling methods to provide dynamic, personalized content to a health-related mobile app for the treatment and prevention of diseases such as malnutrition.
Examiner disagrees. Initially, it is unclear based on this argument what improvement is made to “the computer-related technology and technical field of mobile applications”. Merely utilizing trained machine learning algorithms does not result in an improvement to computer-related technology and technical field of mobile applications. Further, as discussed above, the high level recitation of one or more first micro-population machine learning models, one or more 

Applicant argues that “Artificial Intelligence leverages ensembling so that-for example-more reliable composite risk scores are generated by the recited machine learners. This allows patients to be compared and ranked, according to composite risk score, further facilitating more personalized disease management.” See Response p. 14. This argument is not persuasive because the argued element are not recited in the claims. The claims mention nothing relating to “ensembling” or comparing and ranking patients according to composite risk score. Therefore this argument is also not persuasive.


the health-related mobile app is configured to collect real-time data to facilitate treatment in instances in which a patient's composite risk score triggers an automatic notification to download the health-related mobile app. See Applicant's publication paragraph [0074]-[0076]. The health-related app both receives dynamic content and collects patient information in real-time to assist patients in treating diseases (e.g., malnutrition). Leveraging machine learning to provide dynamic content to the health-related mobile application, as recited in the pending claims, allows for early detection of illnesses and real-time treatment and prevention of disease.
As discussed above receiving real-time data and providing, i.e., outputting, content are interpreted as merely adding insignificant extra-solution activity to the abstract idea. Further there is no nexus in the claims to the claimed benefit provided by leveraging ML algorithms. For at least these reasons Applicant’s argument are not persuasive and the 101 rejection is maintained.

On pp. 15-16 of the Response Applicant states that the pending claims as a whole amount to significantly more than the abstract idea. Examiner disagrees. Applicant states: 
the specific method produces results in a fundamentally different way from the conventional human processes, and the claim elements tie the method to its technological implementation. Specifically, the claimed invention provides for the early detection of conditions, illnesses, and/or disease and real-time intervention strategies that rely on computer-specific implementations of machine-learning models. See Applicant's publication paragraph [0077]. As such, a user is provided with the most accurate and relevant content. Id. Furthermore, the use of an ensemble of machine learners and an Artificial Intelligence engine allows for the continuous retraining of machine learning models to adapt to changes in features, member features, provider features, recovery features, etc. See Applicant's publication paragraph [0078]. Additionally, the claims, as amended, recite the one or more first micro-population machine learning models and one or more second micro-population machine learning models are trained using machine learning. As such, the one or more first micro-population machine learning models and one or more second micro-population machine learning models are trained using machine learning to allow for an accurate risk score to be generated for the user.
arguendo that the claims did recite an improvement in detecting conditions and providing intervention strategies, is not persuasive for reciting significantly more under step 2B because an improvement (detecting conditions and providing intervention strategies) of conventional healthcare technologies is not a technical solution to a technical problem. Instead, the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of patients and doctors) and/or to commerce (i.e., lower costs of healthcare) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG.
Further, although Applicant points to improvements realized by continuous retraining of the machine learning algorithms to adapt to changes in features, these elements are not recited in the claims and therefore cannot be used in evaluating if the claims recite significantly more under step 2B. Applicant is invited to incorporate these ideas into the claims.
For at least these reasons Applicant arguments directed toward step 2B are not persuasive and the 101 rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”